DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 08/15/2022 amending Claims 1 and 12.  Claims 1 – 3, 7 – 17, 21, and 22 are examined.  Claims 4 and 5 remain withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Claims 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
New Claims 21 and 22 recite “…wherein the flexible arm has an arm radial thickness smaller than a flange radial thickness of the flange, and the gap is greater than the flange radial thickness and a lug radial thickness of the lug”.  Applicant argues on Pg. 6, second paragraph that “Support for new claims 21 and 22 is found in the application as filed, for example in Figs. 2 and 3.”  It has been held that “When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000) (The disclosure gave no indication that the drawings were drawn to scale. "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue.")“ MPEP 2125(II).  None of the original figures were described as being drawn to scale.  None of the original figures had a scale bar comparing a unit length in the drawing to a standard unit length measurement such as inch, millimeter, centimeter, etcetera.  The original Specification was completely silent on the limitations recited by new Claims 21 and 22.  The original Specification did not use the word “smaller”.  The original Specification did not explicitly describe “the flexible arm has an arm radial thickness smaller than a flange radial thickness of the flange”.  The original Specification only used the word “greater” four times: Para. [0024] “…now described in greater detail”, [0033] “spacer 50 can be greater (i.e. thicker) than the first gauge of the arm 40” and “provides it with greater flexibility and resiliency”, [0035] “the arm 40 (and thus the joint 30) with greater flexibility”.  The original Specification did not explicitly describe “the gap is greater than the flange radial thickness and a lug radial thickness of the lug”.  Since the original Specification was completely silent on the limitations recited by new Claims 21 and 22 and since the original drawings were not drawn to scale, the original written description failed to comply with the written description requirement.  Consequently, new Claims 21 and 22 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 7, 8, 10 – 14, 16, 17, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Stastny et al. (7,269,958) as evidenced by Lahaye (3,768,512), in view of Stuttaford et al. (6,536,201) in view of Mandai et al. (7,032,386) in view of Brown et al. (4,355,952) in view of Alkabie (7,234,304).


    PNG
    media_image1.png
    694
    895
    media_image1.png
    Greyscale


Regarding Claim 1, Stastny teaches the invention as clamed including a sliding joint (Annotated Fig. I) between a large exit duct (26) of a combustor (23) of a gas turbine engine (Fig. 1), the large exit duct having a distal flange (Annotated Fig. I) defining an inner surface (the inner surface of the distal flange, that is the surface that defines the inside of the combustor) and an outer surface (the outer surface of the distal flange), the sliding joint comprising: an elastically deformable [Examiner notes that the phrase “elastically deformable” is a statement of intended use and the structure of the device as taught by Stastny can perform the function.  Stastny teaches, in Abstract and Col. 1, ll. 10 – 60, that the combustor walls were sheet metal.  As evidenced by Layaye, a sheet metal skin was elastically deformable, last sentence of Abstract.  Therefore, the sheet metal elongated flexible arm of Stastny can perform the function of being elastically deformable.] elongated flexible arm (Annotated Fig. I) extending between a first end (Annotated Fig. I) joined to the outer surface of the distal flange and an opposed free second end (Annotated Fig. I) disposed radially inward of the distal flange, the flexible arm having a first surface (surface closer to the distal flange) and a second surface spaced radially inward from the first surface (surface farther from the distal flange); a spacer (Annotated Fig. I) on the first surface of the second end of the flexible arm and projecting radially away therefrom toward the distal flange (Annotated Fig. I), the spacer spaced apart from the distal flange and defining a gap therebetween (See Annotated Fig. I for the gap).  Stastny further teaches that combustion gases are directed to a turbine section for extracting energy from the combustion gases (Col. 2, ll. 50 - 55) and that a combustor exit (27) was adapted to communicate with a downstream turbine stage (Col. 2, ll. 60 - 62).
Stastny, a.e., Lahaye, teach an annular reverse-flow combustor having a spacer attached to said first surface of said second end of said flexible arm, i.e., base device, upon which the claimed invention can be seen as an improvement.  Stastny, a.e., Lahaye, is silent on said spacer being an annular spacer attached to said first surface of said second end of said flexible arm.  However, Stastny further teaches, in Fig. 2, Col. 2, ll. 34 – 36 and ll. 45 – 55, that said combustor was a reverse flow annular combustor (16) that generated an annular stream of hot combustion gases which were directed to the turbine section (18) for extracting energy from the combustion gases.  Stuttaford teaches, in the sole figure, Col. 4, ll. 60 – 65, and Col. 5, ll. 20 – 25 and ll. 45 – 55, a similar reverse flow annular combustor (24) having annular spacers (48 and 66) attached, i.e., secured, to annular walls (42 and 60, respectively) to closes off the air passage (46 and 64, respectively) ends.  Mandai teaches, in Fig. 10a and Col. 8, ll. 10 – 20, a combustion chamber having an annular spacer (80) fitted, i.e., secured, to annular wall (23) by welding or riveting to facilitate keeping the annular wall (23) centered within and relative to annular wall (13).
Thus, improving a particular device (annular reverse-flow combustor having a spacer attached to said first surface of said second end of said flexible arm), based upon the teachings of such improvement in Stuttaford and Mandai, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying these known improvement techniques in the same manner to the annular reverse-flow combustor having a spacer attached to said first surface of said second end of said flexible arm of Stastny, a.e., Lahaye, and the results would have been predictable and readily recognized, that replacing the unknown spacer type of Stastny, a.e., Lahaye, with an annular spacer attached to said first surface of said second end of said flexible arm would have facilitated centering the annular combustion gas outlet defined by the large exit duct relative to the annular inlet of the turbine vane assembly while providing an annular seal that prevented or minimized the leakage of combustion gases through the annular contact area between said annular spacer and the lug of the turbine vane assembly.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).
Stastny, a.e., Lahaye, i.v., Stuttaford and Mandai, is silent on said spacer being made of an abradable material.  Brown teaches, in Figs. 1 and 2, Abstract, Col. 2, ll. 60 – 68, and Col. 3, ll. 5 – 15, a similar gas turbine engine having a spacer (66) made of an abradable (capable of being machined) material that facilitated sliding assembly because said abradable spacer (66) could be machined down to the required minimum tolerances that permitted sliding assembly.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Stastny, a.e., Lahaye, i.v., Stuttaford and Mandai, with the teachings of Brown because Brown teaches, in Col. 2, ll. 60 – 68 and Col. 3, ll. 5 – 15, that an abradable spacer material facilitated machining down said abradable spacer to the minimum tolerances that permitted sliding assembly.
Stastny, a.e., Lahaye, i.v., Stuttaford, Mandai, and Brown, is silent on the turbine comprising a turbine vane assembly having a leading edge lug, wherein the leading edge lug of the turbine vane assembly is disposed in the gap, and the second end of the flexible arm disposed radially inward of the leading edge lug, wherein the spacer axially displaces with respect to the lug upon thermal expansion of the large exit duct.
Alkabie teaches a similar gas turbine engine having a turbine including a turbine vane assembly (10) having a leading edge lug (Annotated Fig. II), wherein the leading edge lug of the turbine vane assembly is disposed in a gap between a distal flange (Annotated Fig. II) and an elongated flexible arm (Annotated Fig. II) which form a sliding joint, and a second end (Annotated Fig. II) of the flexible arm disposed radially inward of the leading edge lug, wherein the spacer axially displaces with respect to the lug upon thermal expansion of the large exit duct (the spacer slides when the duct it is attached to moves due to thermal expansion).

    PNG
    media_image2.png
    424
    772
    media_image2.png
    Greyscale


It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a turbine vane assembly having a leading edge lug as taught by Alkabie in the gap of Stastny, a.e., Lahaye, i.v., Stuttaford, Mandai, and Brown, in order to connect the turbine section to the combustor section, as shown by Alkabie Fig. 3, and guide the combustion gas to the turbine blades (Alkabie Col. 3, ll. 12 - 21), an arrangement that would result in the second end of the flexible arm of Stastny disposed radially inward of the leading edge lug, wherein the spacer axially displaces with respect to the lug upon thermal expansion of the large exit duct (the spacer slides when the duct it is attached to moves due to thermal expansion).
	Note 1: It has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.  It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances.
Re Claim 2, Stastny, a.e., Lahaye, i.v., Stuttaford, Mandai, Brown, and Alkabie, teaches the sliding joint as recited claim 1.  Stastny further teaches wherein the second end of the flexible arm is disposed in opposed spaced relation with the leading edge lug and defines a second spacing therebetween (the second spacing filled by the spacer).
Re Claim 3, Stastny, a.e., Lahaye, i.v., Stuttaford, Mandai, Brown, and Alkabie, teaches the sliding joint as recited claim 2.  Stastny further teaches wherein the spacer projects radially away from the first surface of the second end within the second spacing and toward the lug of the turbine vane assembly (the spacer is between the leading edge lug and the second end which define the second spacing).
Re Claim 7, Stastny, a.e., Lahaye, i.v., Stuttaford, Mandai, Brown, and Alkabie, teaches the sliding joint as recited claim 1.  Stastny further teaches wherein the flexible arm is made from a sheet metal (Col. 1, ll. 40 - 43) having a first gauge (gauge = thickness - Annotated Figure I), and the spacer is made from a sheet metal (Col. 1, ll. 40 - 43) having a second gauge (thickness - Annotated Figure I).  Stastny, a.e., Lahaye, i.v., Stuttaford, Mandai, Brown, and Alkabie, as discussed above, is silent on the second gauge being greater than the first gauge.  [Note:  The following well-known in the art statement is taken to be admitted prior art because Applicant failed to traverse Examiner’s assertion of Official Notice in the Office Action mailed on 05/18/2022 in Applicant’s reply filed on 08/15/2022. MPEP 2144.03(C)]  Examiner takes Official Notice that it was known, before the effective filing date of the claimed invention, that the thickness of a cantilever beam was critical to calculating the cantilever beam deflection under an applied load.  A thicker cantilever beam was stiffer, i.e., less deflection = less flexible, than an equivalent (all other variables were constant) but thinner cantilever beam.  The area moment of inertia equation for a rectangular beam cross-section was Ix = (b h3)/12, where b was the width of the beam and h = t was the height/thickness of the beam.  A one inch thick beam would have a Ix = (b h3)/12 = (b (1)3)/12 = 0.0833b whereas a half-inch thick beam would have a Ix = (b h3)/12 = (b (0.5)3)/12 = 0.0104b (where b = constant) which is a factor of eight (8) less than the Ix of the thicker (t = one inch) cantilever beam.  Consequently, the thinner (t = half inch) cantilever beam would deflect, i.e., greater flexibility, eight (8) times more than the deflection of the thicker (t = one inch) cantilever beam when all the other variables were the same.
  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Stastny, a.e., Lahaye, i.v., Stuttaford, Mandai, Brown, and Alkabie, to have the second gauge (spacer thickness) being greater than the first gauge (flexible arm thickness) to facilitate the flexible arm functioning as a flexible spring allowing thermal expansion of the combustor while the thicker, i.e., less flexible, spacer functioned as a sliding contact surface for the leading edge lug.
Re Claim 8, Stastny, a.e., Lahaye, i.v., Stuttaford, Mandai, Brown, and Alkabie, teaches the sliding joint as recited claim 1.  Stastny, a.e., Lahaye, i.v., Stuttaford, Mandai, Brown, and Alkabie, as discussed above, is silent on wherein the flexible arm has at least one cooling hole extending through the flexible arm between the first surface and the second surface.
Alkabie further teaches that a flexible arm can have at least one cooling hole extending through the flexible arm (Annotated Figure II) and a cross flow orifice (15) in the distal flange for airflow a cross flow jet.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include at least one cooling hole extending through the flexible arm and one cross flow orifice in the distal flange of Stastny, a.e., Lahaye, i.v., Stuttaford, Mandai, Brown, and Alkabie, to provide to provide a cooling airflow and provide air for cross flow jets to decouple pressure fluctuations as taught by Alkabie (Col. 3, ll. 44 - 52).
Re Claim 10, Stastny, a.e., Lahaye, i.v., Stuttaford, Mandai, Brown, and Alkabie, teaches the sliding joint as recited claim 1.  Stastny further teaches wherein the spacer is separate from the first surface of the second end of the flexible arm and is joined thereto (Annotated Figure I, see the different hatching of the spacer and flexible arm).
Re Claim 11, Stastny, a.e., Lahaye, i.v., Stuttaford, Mandai, Brown, and Alkabie, teaches the sliding joint as recited claim 1.  Stastny further teaches wherein the spacer is on an extremity of the first surface of the second end of the flexible arm that is axially downstream furthest from the first end of the flexible arm (Annotated Figure I).

Regarding Claim 12, Stastny teaches the invention as clamed including a gas turbine engine (Fig. 1), comprising: a combustor (16) (See Fig. 1) defining a flowpath extending downstream from an upstream dome end (End near 25, see Fig. 2) towards a combustor exit (End near 27), the upstream dome end interconnecting a large exit (26) duct and a small entry duct (21) to define a combustion chamber (23) there within, the large exit duct having a distal flange (Annotated Fig. I) defining an inner surface (the inner surface of the distal flange, that is the surface that defines the inside of the combustor) facing the combustion chamber, and an outer surface (the outer surface of the distal flange); a turbine (18) (See Fig. 1); and a sliding joint (Annotated Fig. I) disposed between the combustor and the turbine (the turbine being to the right of 27), the sliding joint comprising: an elastically deformable [Examiner notes that the phrase “elastically deformable” is a statement of intended use and the structure of the device as taught by Stastny can perform the function.  Stastny teaches, in Abstract and Col. 1, ll. 10 – 60, that the combustor walls were sheet metal.  As evidenced by Layaye, a sheet metal skin was elastically deformable, last sentence of Abstract.  Therefore, the sheet metal elongated flexible arm of Stastny can perform the function of being elastically deformable.] elongated flexible arm (Annotated Fig. I) extending between a first end (Annotated Fig. I) joined to the outer surface of the distal flange of the large exit duct (Annotated Fig. I), and an opposed free second end (Annotated Fig. I) disposed radially inward of the distal flange (Annotated Fig. I), the flexible arm having a first surface (surface closer to the distal flange) and a second surface spaced radially inward from the first surface (surface farther from the distal flange); and a spacer (Annotated Fig. I) joined to the first surface of the second end of the flexible arm and projecting radially away therefrom toward the distal flange (Annotated Fig. I), the spacer spaced apart from the distal flange and defining a gap therebetween (See Annotated Fig. I for the gap).
Stastny, a.e., Lahaye, teach an annular reverse-flow combustor having a spacer attached to said first surface of said second end of said flexible arm, i.e., base device, upon which the claimed invention can be seen as an improvement.  Stastny, a.e., Lahaye, is silent on said spacer being an annular spacer attached to said first surface of said second end of said flexible arm.  However, Stastny further teaches, in Fig. 2, Col. 2, ll. 34 – 36 and ll. 45 – 55, that said combustor was a reverse flow annular combustor (16) that generated an annular stream of hot combustion gases which were directed to the turbine section (18) for extracting energy from the combustion gases.  Stuttaford teaches, in the sole figure, Col. 4, ll. 60 – 65, and Col. 5, ll. 20 – 25 and ll. 45 – 55, a similar reverse flow annular combustor (24) having annular spacers (48 and 66) attached, i.e., secured, to annular walls (42 and 60, respectively) to closes off the air passage (46 and 64, respectively) ends.  Mandai teaches, in Fig. 10a and Col. 8, ll. 10 – 20, a combustion chamber having an annular spacer (80) fitted, i.e., secured, to annular wall (23) by welding or riveting to facilitate keeping the annular wall (23) centered within and relative to annular wall (13).
Thus, improving a particular device (annular reverse-flow combustor having a spacer attached to said first surface of said second end of said flexible arm), based upon the teachings of such improvement in Stuttaford and Mandai, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying these known improvement techniques in the same manner to the annular reverse-flow combustor having a spacer attached to said first surface of said second end of said flexible arm of Stastny, a.e., Lahaye, and the results would have been predictable and readily recognized, that replacing the unknown spacer type of Stastny, a.e., Lahaye, with an annular spacer attached to said first surface of said second end of said flexible arm would have facilitated centering the annular combustion gas outlet defined by the large exit duct relative to the annular inlet of the turbine vane assembly while providing an annular seal that prevented or minimized the leakage of combustion gases through the annular contact area between said annular spacer and the lug of the turbine vane assembly.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).
Stastny, a.e., Lahaye, i.v., Stuttaford and Mandai, is silent on said spacer being made of an abradable material.  Brown teaches, in Figs. 1 and 2, Abstract, Col. 2, ll. 60 – 68, and Col. 3, ll. 5 – 15, a similar gas turbine engine having a spacer (66) made of an abradable (capable of being machined) material that facilitated sliding assembly because said abradable spacer (66) could be machined down to the required minimum tolerances that permitted sliding assembly.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Stastny, a.e., Lahaye, i.v., Stuttaford and Mandai, with the teachings of Brown because Brown teaches, in Col. 2, ll. 60 – 68 and Col. 3, ll. 5 – 15, that an abradable spacer material facilitated machining down said abradable spacer to the minimum tolerances that permitted sliding assembly.
Stastny, a.e., Lahaye, i.v., Stuttaford, Mandai, and Brown, is silent on a turbine vane assembly disposed downstream of the combustor and having at least one turbine vane and a leading edge lug, the leading edge lug of the turbine vane assembly disposed in the gap between the second end of the flexible arm and the distal flange, the second end of the flexible arm disposed radially inward of the leading edge lug of the turbine vane assembly and in opposed spaced relation therewith defining a second spacing therebetween, the spacer axially displacing with respect to the leading edge lug upon thermal expansion of the large exit duct of the combustor.
Alkabie teaches that a turbine comprises a turbine vane assembly (10) having a leading edge lug (Annotated Fig. II), wherein the leading edge lug of the turbine vane assembly was disposed in a gap between a distal flange (Annotated Fig. II) and an elongated flexible arm (Annotated Fig. II) which form a sliding joint, and a second end (Annotated Fig. II) of the flexible arm disposed radially inward of the leading edge lug, wherein the spacer axially displaces with respect to the leading edge lug upon thermal expansion of the large exit duct (the spacer slides when the duct it is attached to moves due to thermal expansion) of the combustor.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a turbine vane assembly having a leading edge lug as taught by Alkabie in the gap of Stastny, a.e., Lahaye, i.v., Stuttaford, Mandai, and Brown, in order to connect the turbine section to the combustor section as shown by Alkabie Fig. 3 and guide the combustion gas to the turbine blades (Alkabie Col. 3, ll. 12 - 21) an arrangement that would result in the leading edge lug of the turbine vane assembly disposed in the gap between the second end of the flexible arm and the distal flange, the second end of the flexible arm disposed radially inward of the leading edge lug of the turbine vane assembly and in opposed spaced relation therewith defining a second spacing therebetween (the spacer in within the second spacing that exist between the leading edge lug and the second end), wherein the spacer axially displaces with respect to the leading edge lug upon thermal expansion of the large exit duct (the spacer slides when the duct it is attached to moves due to thermal expansion) of the combustor.  Refer to Note 1 following the above Claim 1 rejection.
Re Claim 13, Stastny, a.e., Lahaye, i.v., Stuttaford, Mandai, Brown, and Alkabie, teaches the gas turbine engine as recited claim 12.  Stastny further teaches wherein the distal flange overlaps the leading edge lug of the turbine vane assembly and is spaced radially outwardly therefrom (Annotated Fig. I).
Re Claim 14, Stastny, a.e., Lahaye, i.v., Stuttaford, Mandai, Brown, and Alkabie, teaches the gas turbine engine as recited claim 12.  Stastny further teaches wherein a first radial distance is defined between the leading edge lug and the distal flange (radial distance of the gap between the leading edge lug and the distal flange), and a second radial distance is defined between the leading edge lug and the second end of the flexible arm (radial distance of the second gap).
Stastny, a.e., Lahaye, i.v., Stuttaford, Mandai, Brown, and Alkabie, is silent on wherein the first radial distance being greater than the second radial distance.  
It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device [In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); MPEP 2144.04].  Furthermore, in Smith v. Nichols, 88 U.S. 112, 118-19 (1874) the Supreme Court held that “a change in form, proportions, or degree "will not sustain a patent".  It was held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.", In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).
Therefore, it would have been obvious to one of ordinary skill in the prior art, before the effective filing date of the claimed invention, to modify Stastny, a.e., Lahaye, i.v., Stuttaford, Mandai, Brown, and Alkabie, to have the first radial distance to be greater than the second radial distance because such a modification would have been considered a change in relative dimension (or change of proportions) which fails to patentably distinguish the claimed invention over the applied prior art combination as the gas turbine of the prior art combination would not perform/operate differently with a change in the distance of the first radial distance and the second radial distance.
Re Claim 16, Stastny, a.e., Lahaye, i.v., Stuttaford, Mandai, Brown, and Alkabie, teaches the gas turbine engine as recited claim 12.  Stastny further teaches wherein the spacer projects radially away from the first surface of the second end within the second spacing and toward the leading edge lug of the turbine vane assembly (Annotated Fig. I, the spacer projects towards the leading edge lug which is fit into the spacing above it).
Re Claim 17, Stastny, a.e., Lahaye, i.v., Stuttaford, Mandai, Brown, and Alkabie, teaches the gas turbine engine as recited claim 12.  Stastny further teaches wherein the flexible arm is made from a sheet metal (Col. 1, ll. 40 - 43) having a first gauge (gauge = thickness - Annotated Figure I), and the spacer is made from a sheet metal (Col. 1, ll. 40 - 43) having a second gauge (thickness - Annotated Figure I).  Stastny, a.e., Lahaye, i.v., Stuttaford, Mandai, Brown, and Alkabie, as discussed above, is silent on the second gauge being greater than the first gauge.  [Note:  The following well-known in the art statement is taken to be admitted prior art because Applicant failed to traverse Examiner’s assertion of Official Notice in the Office Action mailed on 05/18/2022 in Applicant’s reply filed on 08/15/2022. MPEP 2144.03(C)]  Examiner takes Official Notice that it was known, before the effective filing date of the claimed invention, that the thickness of a cantilever beam was critical to calculating the cantilever beam deflection under an applied load.  A thicker cantilever beam was stiffer, i.e., less deflection = less flexible, than an equivalent (all other variables were constant) but thinner cantilever beam.  The area moment of inertia equation for a rectangular beam cross-section was Ix = (b h3)/12, where b was the width of the beam and h = t was the height/thickness of the beam.  A one inch thick beam would have a Ix = (b h3)/12 = (b (1)3)/12 = 0.0833b whereas a half-inch thick beam would have a Ix = (b h3)/12 = (b (0.5)3)/12 = 0.0104b (where b = constant) which is a factor of eight (8) less than the Ix of the thicker (t = one inch) cantilever beam.  Consequently, the thinner (t = half inch) cantilever beam would deflect, i.e., greater flexibility, eight (8) times more than the deflection of the thicker (t = one inch) cantilever beam when all the other variables were the same.
  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Stastny, a.e., Lahaye, i.v., Stuttaford, Mandai, Brown, and Alkabie, to have the second gauge (spacer thickness) being greater than the first gauge (flexible arm thickness) to facilitate the flexible arm functioning as a flexible spring allowing thermal expansion of the combustor while the thicker, i.e., less flexible, spacer functioned as a sliding contact surface for the leading edge lug.
Re Claims 21 and 22, [Refer to the written description rejection in the above 35 USC §112 rejection section] Stastny, a.e., Lahaye, i.v., Stuttaford, Mandai, Brown, and Alkabie, teaches the invention as claimed and as discussed above; except, wherein the flexible arm has an arm radial thickness smaller than a flange radial thickness of the flange, and the gap is greater than the flange radial thickness and a lug radial thickness of the lug.  
It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device [In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); MPEP 2144.04].  Furthermore, in Smith v. Nichols, 88 U.S. 112, 118-19 (1874) the Supreme Court held that “a change in form, proportions, or degree "will not sustain a patent".  It was held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.", In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Stastny, a.e., Lahaye, i.v., Stuttaford, Mandai, Brown, and Alkabie, to have the flexible arm radial thickness smaller than a flange radial thickness, and the gap is greater than the flange radial thickness and a lug radial thickness because such modifications would have been considered a change in relative dimension (or change of proportions) which fails to patentably distinguish the claimed invention over the applied prior art combination as the gas turbine engine of the prior art combination would not perform/operate differently with a change in the flexible arm radial thickness to be smaller than a flange radial thickness of the flange, and the gap is greater than the flange radial thickness and a lug radial thickness.


Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stastny et al. (7,269,958) as evidenced by Lahaye (3,768,512), in view of Stuttaford et al. (6,536,201) in view of Mandai et al. (7,032,386) in view of Brown et al. (4,355,952) in view of Alkabie (7,234,304) and further in view of Kenworthy (4,485,630).
Re Claim 9, Stastny, a.e., Lahaye, i.v., Stuttaford, Mandai, Brown, and Alkabie, teaches the sliding joint as recited claim 1.  Stastny, a.e., Lahaye, i.v., Stuttaford, Mandai, Brown, and Alkabie, as discussed above, is silent on wherein the flexible arm is made from a material having a coefficient of thermal expansion being greater than a coefficient of thermal expansion of the distal flange.
Kenworthy teaches that it was known to use different materials having different coefficients of thermal expansion in portions of the liner subject to different (high/low) temperatures to reduce thermal stress and distortion (see Abstract).  Stastny teaches that the arm portion was at a location with a lower temperature relative to the position of the distal flange, which was located at the exit of the combustor liner.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible arm of Stastny, a.e., Lahaye, i.v., Stuttaford, Mandai, Brown, and Alkabie, to be made from a material having a coefficient of thermal expansion being greater than a coefficient of thermal expansion of the distal flange of Stastny, a.e., Lahaye, i.v., Stuttaford, Mandai, Brown, and Alkabie, as taught by Kenworthy, in order to reduce thermal stress and distortion due to differential thermal expansion (Kenworthy Col. 2, ll. 5 - 12).
Re Claim 15, Stastny, a.e., Lahaye, i.v., Stuttaford, Mandai, Brown, and Alkabie, teaches the gas turbine engine as recited in claim 12.  Stastny, a.e., Lahaye, i.v., Stuttaford, Mandai, Brown, and Alkabie, as discussed above, is silent on wherein the flexible arm is made from a material having a coefficient of thermal expansion being greater than a coefficient of thermal expansion of the distal flange.
Kenworthy teaches that it was known to use different materials having different coefficients of thermal expansion in portions of the liner subject to different (high/low) temperatures to reduce thermal stress and distortion (see Abstract).  Stastny teaches that the arm portion was at a location with a lower temperature relative to the position of the distal flange, which was located at the exit of the combustor liner.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible arm of Stastny, a.e., Lahaye, i.v., Stuttaford, Mandai, Brown, and Alkabie, to be made from a material having a coefficient of thermal expansion being greater than a coefficient of thermal expansion of the distal flange of Stastny, a.e., Lahaye, i.v., Stuttaford, Mandai, Brown, and Alkabie, as taught by Kenworthy, in order to reduce thermal stress and distortion due to differential thermal expansion (Kenworthy Col. 2, ll. 5 - 12).




Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered, and to the extent possible have been addressed in the above rejections, at the appropriate locations.

Furthermore, regarding Applicant’s arguments on Pg. 6 about the 112(a) written description rejection of Claims 21 and 22, said rejections on Pgs. 2 – 4 of the Office Action mailed on 05/18/2022 presented the evidence (The original Specification did not explicitly describe “the gap is greater than the flange radial thickness and a lug radial thickness of the lug”) and reasoning (MPEP 2125(II)) to support a prima facie rejection under 112(a) written description.  The rejections are maintained.

Applicant’s arguments on Pg. 6, last two paragraphs regarding the spacer being made of abradable material are not persuasive.  These arguments are not persuasive because the vast majority of materials used in engineering were abradable.  Examiner cannot think of an engineering material that is NOT abradable because engineering materials had to be machinable so the various manufactured parts could be machined down to the tolerances required to assemble a plurality of parts in an assembled device.  Furthermore, as taught by the applied references, the combustion chambers were made from sheet metal and the spacer was fastened to the metal by welding which meant that the spacer was also made out of metal.  Metals were abradable because they were machinable and were capable of being gradually worn away if rubbing, like sliding, occurred between two metal pieces.  Examiner would like Applicant to cite a reference that teaches a material used in gas turbine combustion chambers that is NOT abradable because the conventional materials used in the construction of gas turbine engines are all abradable.  The rejections are maintained.


Applicant’s arguments on Pg. 7, first two paragraphs regarding Brown allegedly teaching away are not persuasive.  It has been held that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004); MPEP 2145(X)(D)(1).  Applicant’s arguments fail to cite where Brown explicitly criticize, discredit, or otherwise discourage the solution claimed.  The rejections are maintained.

Applicant’s arguments on Pg. 7, middle paragraphs regarding Kenworthy allegedly failing to remedy Applicant’s prior alleged deficiencies are not persuasive because they merely refer back to Applicant’s prior arguments which have been addressed above.  The rejections are maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741